EXHIBIT 10.2

SCHEDULE OF EXECUTIVE OFFICERS PARTY TO THE

2007 CHANGE IN CONTROL AGREEMENT

Each of the parties identified below is party to a change in control agreement
(“2007 CIC Agreement”) with Advanced Medical Optics, Inc. substantially in the
form of Exhibit 10.1 to the Quarterly Report on Form 10-Q of Advanced Medical
Optics, Inc. for the quarter ended June 29, 2007:

 

Name of Executive

  

Benefit Level Under

Section 6 of the

2007 CIC Agreement

  

Benefit Level Under

Section 8 of the

2007 CIC Agreement

Angelo Rago

   Two Times    Two Times

Michael J. Lambert

   Two Times    Two Times